Citation Nr: 0200468	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  01-03 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits, in the calculated amount of 
$10,756.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to March 
1953.  He died in July 1997.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision by the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.  

In September 2001, the appellant testified at a personal 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes the appellant has not challenged the amount 
of overpayment created; therefore, this decision is limited 
to the issue of entitlement to waiver as listed on the title 
page.  But see Schaper v. Derwinski, 1 Vet. App. 430, 437 
(1991); 38 C.F.R. § 1.911(c)(1) (2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the claimant 
has been adequately notified of the efforts taken to obtain 
relevant records and of the future action to be taken by VA.  

2.  In August 1997, the appellant applied for VA death 
pension benefits and reported she had no monthly income and 
had no assets.

3.  The appellant was granted entitlement to VA improved 
death pension benefits in September 1997.  She was notified 
that her rate of pension was directly related to her income; 
that adjustments must be made if her income changed; that she 
was required to immediately notify the VA of all changes in 
her income; and that any failure to notify the VA of changes 
in her income could create an overpayment.

4.  In May 2000, the RO proposed to amend the appellant's 
monthly benefit payments based upon information indicating 
she was in receipt of unreported income.

5.  In July 2000, the appellant's VA death pension award was 
retroactively amended, effective August 1, 1997, creating an 
overpayment in the amount of $10,756.

6.  The appellant was at fault in the creation of the 
assessed overpayment, since she failed to promptly report her 
award of Social Security benefits.  VA was also partially at 
fault in the creation of the overpayment.

7.  In view of the appellant's current income and expenses, 
recovery of the assessed overpayment would subject the 
appellant to undue financial hardship.


CONCLUSION OF LAW

The recovery of the overpayment of improved death pension 
benefits, in the calculated amount of $10,756, would be 
against the principles of equity and good conscience and, 
therefore, recovery is waived.  38 U.S.C.A. §§ 5107, 5302 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 1.963, 1.965 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
VA regulations have also been revised as a result of these 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the March 2001 statement of the case adequately notified the 
appellant of the evidence necessary to substantiate the claim 
and of the action to be taken by VA. 

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that all identified 
records have been received.  

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
appellant to issue a decision at this time.  But see 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


Background

In August 1997, the RO received the appellant's application 
for VA death pension benefits, VA Form 21-534.  Financial 
information was submitted indicating she had no monthly 
income and no assets.  The form entries concerning Department 
of Health and Human Services, Social Security Administration 
(SSA) benefit payments show handwritten corrections were made 
to delete references indicative of the receipt of SSA 
benefits.  The form was received unsigned.

A September 1997 VA report of contact noted the appellant had 
been contacted by telephone and that she stated she had no 
current income.

In September 1997, the RO notified the appellant that her 
claim for VA death pension benefits had been approved based 
upon her report of no annual income.  It was noted that she 
reported she received no SSA payments.  The appellant was 
informed that immediate notification was required upon 
receipt of any additional income.

In May 2000, the RO proposed to amend the appellant's monthly 
benefit payments based upon information indicating she had 
received unreported SSA income.

In June 2000, the appellant submitted a copy of SSA 
correspondence indicating that she had been receiving SSA 
benefit payments.

In July 2000, the appellant's improved death pension award 
was retroactively amended, effective August 1, 1997, creating 
an overpayment in the amount of $10,756.

In September 2000, the appellant requested entitlement to 
waiver based upon financial hardship.  It was noted that the 
appellant presently received monthly income of $456, 
including SSA payments in the amount of $266 and adjusted VA 
pension in the amount of $190.  It was further noted that her 
monthly expenses included rent in the amount of $28 and 
utilities, groceries, and other miscellaneous expenses in 
excess of $500.

In December 2000, the Committee notified the appellant that 
her request for waiver had been denied.  It was noted while 
fraud, misrepresentation, or bad faith had not been found 
that collection of the overpayment would not be against the 
principles of equity and good conscience.

In February 2001, the appellant submitted a financial 
statement reporting total monthly income of $519, including 
SSA payments in the amount of $323 and VA pension in the 
amount of $196.  She reported total monthly expenses in the 
range of $523 to $873 per month, including rent $23, food 
from $150 to $200, utilities and heat from $200 to $500, 
telephone from $50 to $75, home repairs $50, and 
miscellaneous from $50 to $100.  She also reported she had no 
assets and no other debts.

In her substantive appeal the appellant reiterated her claim 
that she had never intended to deceive VA and that repayment 
would cause financial hardship 

At her personal hearing in September 2001 the appellant 
testified that her daughter had completed her initial 
application for VA benefits and that she did not know she 
would not be entitled to receive both VA and SSA benefits.  
She stated she could not recall if she ever received any 
correspondence from VA concerning her VA pension benefits.  
She testified that repayment would cause financial hardship.

Analysis

VA law provides that recovery of overpayments of any benefits 
shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.963(a) (2001).  
The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2)  Balancing of faults.  Weighing fault 
of the debtor against VA fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on VA benefits 
results in relinquishment of a valuable 
right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a) (2001).

The Committee has determined that the indebtedness in this 
case did not result from fraud, misrepresentation or bad 
faith on the appellant's part, any of which would constitute 
a legal bar to granting the requested waiver.  See 
38 U.S.C.A. § 5302.  The Board concurs, however, before 
recovery of the indebtedness can be waived, it must also be 
shown that it would be against the principles of equity and 
good conscience to require the appellant to repay the debt to 
the government.  38 C.F.R. §§ 1.963, 1.965.

Based on the evidence of record, the Board finds recovery of 
the overpayment would be against the principles of equity and 
good conscience.  The record in this case shows the appellant 
was at fault in the creation of the debt in that she failed 
to report SSA payments.  The Board also finds VA was 
partially at fault in the creation of the debt in failing to 
diligently investigate whether or not the appellant was 
receiving SSA payments when her initial application provided 
information sufficient to raise concern.  

The Board further finds that the evidence of record 
demonstrates collection of the overpayment would deprive the 
appellant of basic necessities.  Although the appellant did 
not submit supporting evidence showing how she was able to 
pay for her reported monthly expenses in excess of income, 
the Board finds there is sufficient justification for her 
monthly expenses to demonstrate financial hardship.  The 
evidence shows she has limited income and no apparent 
prospect for gainful employment.  The Board has determined, 
therefore, after weighing all the evidence of record that 
recovery of the overpayment in the amount of $10,756, would 
be against the principles of equity and good conscience.  
Accordingly, we conclude that the evidence warrants a waiver 
of recovery of the overpayment at issue.  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).


ORDER

Waiver of recovery of the overpayment of death pension 
benefits, in the calculated amount of $10,756, is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

